Co ee HN DB Hn FP W NNO

NO NO NO NO &e FS FSF FSF Se Se ee Se
WO NY -&§ oF CO Ce HD DH Wn FP WY NY KS OC

24
25
26

 

Case 2:19-cv-05287-MTL Document1 Filed 09/30/19 Page 1 of 8

Kenneth W. Welsh, Jr., SBN 020953

Lisa I. Streu, SBN 026679

WELSH LAW GROUP, PLC

11811 North Tatum Boulevard, Suite 2350

Phoenix, AZ 85028

Telephone: (602) 569-0698

Facsimile: (602) 595-0682

E-mail: minuteentries@welshlawgroup.com
kwelsh(@welshlawgroup.com Istreu(@welshlawgroup.com
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA
Thunderbird Downtown, LLC, an Arizona Case No.
limited liability company,
Plaintiff, COMPLAINT
VS.
JURY TRIAL DEMANDED

City of Phoenix, a municipal entity; James
Mayes, an individual; Joshua States, an
individual; Robert Gawry, an individual,

Defendants.

 

 

For its Complaint against Defendants, Plaintiff Thunderbird Downtown, LLC
(“Plaintiff”), by and through its undersigned attorneys, alleges as follows:
PARTIES
1. Plaintiff is an Arizona limited liability company, duly formed and in good
standing under the laws of the State of Arizona.
> Defendant City of Phoenix is a municipal entity organized under the laws of

the State of Arizona.

 
CoC eo ND nH SP WD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-05287-MTL Document1 Filed 09/30/19 Page 2 of 8

WELSH LAW Group, PLC

3. Defendant James Mayes is an Inspector for the City of Phoenix Planning and
Development Department.

4, Defendant Joshua States is a Field Supervisor for the City of Phoenix
Planning and Development Department.

5. Defendant Robert Gawry is an Inspector for the City of Phoenix Planning
and Development Department, non-permitted construction division.

JURISDICTION AND VENUE

6. This Court has jurisdiction over the subject matter of this action pursuant to
the Fourteenth Amendment to the United States Constitution and jurisdiction is conferred
by 28 U.S.C. § 1331.

7. This Court has original jurisdiction over this action pursuant to 28 U.S.C. §
1331 because Plaintiff's claims arise under federal law in that a substantial, disputed
question of federal law exists and is a necessary element of Plaintiff's claims specifically,
but not limited to, those claims arising under 42 U.S.C. § 1983, as well as the Equal
Protection and Due Process Clause of the United States Constitution.

8. Venue in the United State District Court, District of Arizona is proper
pursuant to 28 USC § 1391(a)(2) because a substantial part of the events or omissions
giving rise to Plaintiffs claims and causes of action occurred in this judicial district.

GENERAL ALLEGATIONS
Background of Property

9. Plaintiff is the owner of real property located at 834 N. 2"? Avenue, Phoenix,
Arizona 85003 (hereinafter “Property”’).

10. Plaintiff acquired the Property via general warranty deed in 2010.

11. The Property was originally constructed in 1940.

12. The Property consists of 17 studio, one bedroom, or two bedroom

apartments.

 
CoC Oe SNT Do HO HR WD PO

NO NO BN BP HN PDP KN BR eee eRe eee ee ee
SN WW FP WD NY | DT OD fF NT NHDB Wn FP WY NYO KF OC

 

Case 2:19-cv-05287-MTL Document1 Filed 09/30/19 Page 3 of 8

WELSH LAW GRoupP, PLC

13. Since Plaintiff has taken ownership of the Property, no major additions or
apartment units were added to the Property.

14. Since Plaintiff has taken ownership of the Property, Plaintiff has not added
any livable square footage or built any buildings on the Property other than a 36 square
foot storage area. This storage area does not have electricity or plumbing.

City of Phoenix Investigation

15. On January 8, 2018, City of Phoenix Investigation Number CINV1800006
was opened by the City of Phoenix Planning and Development Department based upon an
unknown complaint about a sleeping room being built out of block in unit 6 at the
Property.

16. On May 21, 2018, Defendant Mayes, under the guise of this unspecified
complaint, entered the Plaintiffs property to conduct an unannounced and unauthorized
inspection.

17. On September 4, 2018, Plaintiff received its first Notice of Code
Violation/Stop Work Order from the City of Phoenix. The description of the Violation
states that “Units 6 and 8, single story apartments were constructed between 2015 and
2016.”

18. Units 6 and 8 existed when Plaintiff purchased the Property. These units
have been occupied consistently since the purchase of the Property and Plaintiff has leases
for units 6 and 8 from as far back as 2010.

19. | Units 6 and 8 were occupied at the time Defendant Mayes claims they were
being built.

20. Plaintiff has provided Maricopa County Assessor’s Office 3-D Aerial photos
of the Property to Defendants verifying that Plaintiff could not have built the units.

21. Defendant Mayes also created inspector’s notes on September 4, 2018.

These notes were allegedly based upon the site visit to the Property on May 21, 2018.

3

 
oC eo HN Dn AH Ee WY] LPO eS

NO dD NO DO NO NO NO mm ent
Nn aA FP W DY |§ DOD OD Fe ANH WH FP WD NH KS CO

 

Case 2:19-cv-05287-MTL Document1 Filed 09/30/19 Page 4 of 8

WELSH LAW Group, PLC

22. The notes indicate that a Stop Work Order was posted on units 2, 4, 8 and
20.

23. There is no unit 20 on Plaintiff's Property.

24. No explanation was given as to why a Stop Work Order would be issued in
2018 for work that was allegedly completed between 2015 and 2016. Further, no
explanation was given as to what evidence upon which the City was relying to claim that
construction of two (2) new units occurred in 2015 to 2016.

25. The inspector’s notes also claim that there were “unsupported exterior gas
lines” which were allegedly creating an unsafe condition. As with the claims relating to
construction occurring in 2015 to 2016, these claims are not supported by any evidence.

26. The inspector’s notes also indicated that Defendant Mayes spoke with
Property Manager “Lissetta” and owner representative David Byerly. These individuals
have never resided at the Property and have never been employed by Plaintiff in any
capacity. In fact, Plaintiff has no knowledge of these people’s existence.

27. During the course of this investigation and subsequent written Notice of
Violation, Defendant Mayes has made several, provable misstatements of fact.

28. These actions were done with knowledge of their falsity and under the
supervision of and consultation with Defendant States.

29. On September 11, 2018, the Notice of Violation was recorded with the
Maricopa County Recorder’s Office, even though the Defendant’s own Notice of
Violation allows Plaintiff 30 days to remedy any alleged violation.

30. The Notice of Violation also expressly grants an owner of property an appeal
to a supervisor followed by an appeal to the Building Official.

31. Promptly following the recording of the Notice of Violation, Plaintiff
attempted to contact Defendant States, as Defendant Mayes’ supervisor, to obtain all

information used by Defendants to support the alleged violations. These contacts included

4

 
So Oe IN BDO NH Se WY YO =

NY po NO NO NY NWN NY FF Re Ree Re Re Re eel ee
N UA FP WO NO KFK§ DTD OBO FB AQ Do nH FP W NYO KF CO

 

Case 2:19-cv-05287-MTL Document1 Filed 09/30/19 Page 5 of 8

WELSH Law Group, PLC

telephone calls, emails, correspondence and additional communications through Plaintiff's
attorney. In addition, multiple public records requests were made to the City pursuant to
A.R.S. §39-121.

32. While the parties attempted to exchange information responsive to Plaintiff's
requests, Defendant States assured the Plaintiff that “the City will not pursue further court
actions” against Plaintiff.

33. Despite all of the requests, Plaintiff has not received any substantive
evidence to support the alleged violations.

34. On February 1, 2019, Plaintiff was served with four (4) separate citations
with a total of 12 violations. These citations were filed in the Phoenix Municipal Court.
This action by the Defendant not only violated the agreement with the Plaintiff made by
Defendant States, but also terminated the Plaintiff's right to appeal as stated by the Notice
of Violation dated September 11, 2018.

35. These 12 violations are exceedingly vague and duplicative.

36. These 12 violations violate Phoenix City Code PBCC 114.2, which states
“the notice of violation shall identify the address or legal description of the property in
questions and shall state the nature and extent of the violation in such detail as to allow the
correction or abatement of the violation.”

37. For the third time, Defendants falsely states that another unit was built (unit
7) or that all phases of remodeling was performed by the Plaintiff at the Property. As with
units 2, 4, 6 and 8, unit 7 has been occupied and in existence since the Property was
purchased by Plaintiff.

38. Defendants have been provided historical, aerial photographic evidence to
prove that Plaintiff did not construct any units.

39, At the time of filing the citations with the Phoenix Municipal Court, Plaintiff

was informed that no further information or evidence would be provided pursuant to Rule

5

 
oC ee SN Do Wn BR W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-05287-MTL Document1 Filed 09/30/19 Page 6 of 8

WELSH LAW GRouP, PLC

2.10(A), Local Rules of Practice and Procedure of the City Court. Plaintiff was also
informed that all pending public records requests would not be honored and any future
public records requests would be rejected during the pendency of the Phoenix Municipal
Court action.

40. On July 23, 2019, Defendants executed an Administrative Search Warrant of
Plaintiff's Property. Despite multiple requests, the physical warrant, the basis for the
warrant and the affidavit supporting the issuance of the warrant have not been produced to
the Plaintiff.

41. On August 14, 2019, the four (4) citations filed in the Phoenix Municipal
Court were dismissed at the request of Defendant City of Phoenix.

42. Despite demand, the recorded Notice of Violation has not been removed
from the Maricopa County Recorder’s Office even though the citation concerning this
violation has been dismissed.

43. On September 12, 2019, Defendant City of Phoenix issued a new Stop Work
Order, now with 38 violations alleged against Plaintiff.

44. Some of these new, alleged violations are for safety issues that they claim
require immediate remedy, such as the unsupported gas lines, which the City of Phoenix
and Defendant Mayes alleged existed all the way back in May of 2018. In addition, this
violation is in contradiction to the Building Code they cited (PBCC 116.4.1) which does
not list unsupported gas pipes as an imminent unsafe condition. Compounding the
Defendants error is that they are using 2018 Phoenix Building Construction Code for these
new violations which does not apply to the property in question since it was built in 1940.
//

//
//
//

 
Oo Aa NY WB WO FP WO HNO eH

DO po PO NN NO WN NO HB HH HF FS HF Fe OF ee ele
RH Un BP Ww NY K OD OBO Fe ADT HDB A FBP WO NY KF CO

 

Case 2:19-cv-05287-MTL Document1 Filed 09/30/19 Page 7 of 8

WELSH LAW Group, PLC

FIRST CAUSE OF ACTION
(injunctive Relief- Temporary Restraining Order,
Temporary and Permanent Injunction)

45. Plaintiff incorporates the allegations contained in Paragraphs | through 44 of
this Complaint as though fully set forth herein.

46. Plaintiff is entitled to a Temporary Restraining Order as well as a
Preliminary and Permanent Injunction. Defendants are acting and threatening to act under
color of state and local law in support of their baseless and unconstitutional Notices of
Violation against Plaintiff.

47. Defendants have refused to respond to public records requests under the
guise of City of Phoenix Municipal Court Rule 2.10(A).

48. Defendants have denied Plaintiff its due process rights of appeal of the
Notices of Violation.

49. Defendants have altered City of Phoenix records, fabricated witness
information and identity, ignored exculpatory evidence provided, alleged unsupported and
unprovable claims of violations and fabricated alleged safety issues in an attempt to
further their allegations of wrongdoing against Plaintiff.

50. Plaintiff will suffer irreparable injury and will continue to suffer real and
immediate threat of irreparable injury as a result of the existence, operation, enforcement
and threat of enforcement of these fabricated and unsupported violations.

51. Plaintiff has no adequate or speedy remedy at law.

52. The harm to Plaintiff for the Constitutional violations committed by
Defendants is substantial, including a substantial impairment of Plaintiff's property rights
granted to it by the United States Constitution.

53. Noharm or prejudice will result on behalf of Defendants if relief is granted.

54. Plaintiffs right to relief is clear.

7

 
Co ee HN HD AH FP WY YP

NO NO NO NO NO KN YN HH Fe Fe Fe Fe Fe ee ee ee
N A FP Wo NY KY OD BO fF I HDB WH BP WY NY KS OC

 

Case 2:19-cv-05287-MTL Document1 Filed 09/30/19 Page 8 of 8

WELSH LAW Group, PLC

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests judgment against all Defendants as follows:

A. — Issuance of a temporary restraining order and a preliminary and permanent
injunction enjoining Defendants, their agents, servants, employees and
officers from:

a. enforcing any further action at the Property;

b. destroying, altering or amending any City documentation;

c. withholding information pursuant to public records requests; and

d. issuing any additional Notices of Violation or Citations against the
Property.

B. Ordering the Defendants to immediately clear title to the Property by
removing the recorded Notice of Violation.

C. Awarding Plaintiff his reasonable attorneys’ fees and costs pursuant to 42
U.S.C. § 1988 and other relevant statutes; and

D. Granting all such additional and/or further relief as this Court deems just,
equitable, and proper.

DATED this 30" day of September, 2019.

WELSH LAW GROUP, PLC

py LAe4l)-

Kenneth W. Welsh, Ge
Lisa I. Streu
Attorneys for Plaintiff

 
